 1

 2

 3

 4

 5

 6

 7

 8
                                      UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10

11   J.M., et al.,                                )   Case No. 1:18-CV-01034-LJO-SAB
                                                  )
12                    Plaintiff(s),               )   ORDER GRANTING EX PARTE APPLICATION
                                                  )   TO SHORTEN TIME TO HEAR
13   vs.                                          )   DEFENDANTS’ MOTION TO REOPEN
                                                  )   DISCOVERY AND MOTION FOR MENTAL
14   COUNTY OF STANISLAUS, et al.                 )   EXAMINATION OF PLAINTIFF JEDIDIAH
                                                  )   MORELOS UNDER FRCP 35
15                    Defendant(s).               )
                                                  )   (ECF No. 44)
16                                                )

17          On November 25,2019, Defendants filed an ex parte application to shorten time to hear a
18 motion to reopen discovery and motion for an order compelling Plaintiff J.M. to submit to a mental

19 examination. Having considered Defendants’ ex parte application and the supporting declaration

20 the Court finds good cause to grant the application.

21          Accordingly, IT IS HERBY ORDERED that:
22          1.       Defendants shall file the motion to reopen discovery and motion for an order
23                   requiring Plaintiff Jedidiah Morelos to submit to a mental examination in accordance
24                   with FRCP Rule 35 upon receipt of this order;
25          2.       The hearing on Defendants’ motion to reopen discovery and Defendants’ motion for
26                   an order requiring Plaintiff Jedidiah Morelos to submit to a mental examination in
27                   accordance with FRCP Rule 35 shall be heard on December 18, 2019, at 10:00 a.m.
28                   in Courtroom 9.


                                                      1
 1          3.      Any opposition to the motion shall be filed on or before December 6, 2019; and

 2          4.      Reply briefs, if any, shall be filed on or before December 11, 2019.

 3
     IT IS SO ORDERED.
 4

 5 Dated:        November 26, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                                     2
